Case 1:21-cv-00241-JB-N Document 30 Filed 07/29/21 Page 1 of 2                     PageID #: 181




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION


                                                   *
 MOBILE COUNTY WATER, SEWER                        *
 & FIRE PROTECTION AUTHORITY,                      *
                                                   *
                 Plaintiff,                        *
                                                   *
         vs.                                                         CIVIL ACTION NO.
                                                   *
                                                   *                 1:21-cv-00241-JB
 BOARD of WATER and SEWER                          *
 COMMISSIONERS of the CITY of
 MOBILE, dba MOBILE AREA WATER                     *
 & SEWER SYSTEM; and                               *
                                                   *
 U.S. DEPT. OF AGRICULTURE                         *
 RURAL DEVELOPMENT,                                *
                                                   *
                 Defendants.                       *


               JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Mobile County Water, Sewer & Fire Protection Authority (“Plaintiff” or “Mobile

County Water”) and Defendant Board of Water and Sewer Commissioners of the City of Mobile,

dba Mobile Area Water & Sewer System (“Defendant” or “MAWSS”) (collectively referred to as

“the parties”), by and through their undersigned counsel, hereby submit this Joint Stipulation of

Dismissal Without Prejudice pursuant to Fed. R. Civ. P. 41(a). In support of this Joint Stipulation,

the parties state the following:

       1.       Plaintiff filed this lawsuit on May 18, 2021 in the United States District Court for

the Southern District of Alabama.

       2.       The parties reached an agreement to resolve the claims brought by Plaintiff in this

case on July 28, 2021.
Case 1:21-cv-00241-JB-N Document 30 Filed 07/29/21 Page 2 of 2                     PageID #: 182




       WHEREFORE, the parties respectfully request this Court enter an order dismissing this

action without prejudice, each party to pay its own costs.

                             Respectfully submitted this 29th day of July, 2021,

                                            /s/ Todd D. Engelhardt ____
                                            Todd D. Engelhardt
                                            Danielle E. Douglas
                                            Adams and Reese LLP
                                            1901 6th Avenue North, Suite 3000
                                            Birmingham, AL 35203-3367
                                            (205) 250-5000
                                            (205) 250-5034 (facsimile)
                                            todd.engelhardt@arlaw.com
                                            danielle.douglas@arlaw.com

                                            A. Patrick Dungan
                                            ADAMS AND REESE LLP
                                            11 North Water Street, Suite 23200
                                            Mobile, AL 36602
                                            (251) 433-3234
                                            patrick.dungan@arlaw.com
                                            Counsel for Plaintiff Mobile County Water


                                            /s/_Lawrence J. Wettermark_____
                                            LAWRENCE M. WETTERMARK
                                            lwettermark@gallowayllp.com
                                            ANDREW J. RUTENS
                                            arutens@gallowayllp.com
                                            GALLOWAY, WETTERMARK
                                            & RUTENS, LLP
                                            Post Office Box 16629
                                            Mobile, Alabama 36616-0629
                                            PH: (251)476-4493 / FX: (251)479-5566
                                            Counsel for Defendant MAWSS

                                CERTIFICATE OF SERVICE

     I certify that on this 29th day of July 2021, I electronically filed the foregoing using the
CM/ECF system, which will automatically serve all counsel of record.


                                            /s/ Todd D. Engelhardt
                                            OF COUNSEL
